Citation Nr: 0400424	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-05 024	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from June 1974 to June 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  On his notice of disagreement the veteran gave an 
address in Illinois, and the RO in Chicago, Illinois, issued 
a statement of the case (SOC) in January 2003.  Thereafter, 
in February 2003, the veteran perfected his appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  

REMAND

Review of the record shows that the veteran filed his service 
connection claim in February 2002, several months prior to 
his retirement from service in June 2002.  He was provided a 
VA audiology examination in May 2002, and the St. Louis RO 
denied the claim in July 2002.  In its January 2003 SOC, the 
RO recited the provisions of 38 C.F.R. § 3.159 (2003) 
pertaining to VA's duty to notify a claimant of necessary 
information or evidence and its duty to assist the claimant 
in the development of the claim.  Although the RO in its SOC 
outlined the criteria for impaired hearing to be considered a 
disability for VA purposes, there is no indication that the 
RO fulfilled the duty to notify the veteran of what 
information or evidence, if any, he should provide to VA and 
which information and evidence, if any, that VA would attempt 
to obtain on his behalf.  Such is essential to the 
fulfillment of VA's obligations under 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159 (2003).  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  



To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment or evaluation for all health 
care providers, VA and non-VA, from which 
he has received treatment or evaluation 
for his claimed bilateral hearing loss 
disability at any time since service.  
With authorization from the veteran, the 
RO should obtain and associate with the 
claims file copies of records identified 
by the veteran that have not been secured 
previously.  

2.  In addition, the RO should notify the 
veteran of the evidence necessary to 
substantiate his claim for service 
connection for bilateral hearing loss 
disability.  The RO should specifically 
notify the veteran that he should submit 
medical evidence indicating he has a 
hearing loss disability for VA purposes 
(auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; 
auditory thresholds for at least three of 
those frequencies are 26 decibels or 
greater; or speech recognition scores 
using the Maryland CNC Test are less than 
94 percent) and evidence that the 
disability is related to his active 
service.  The RO should also notify the 
veteran of any other information or 
evidence necessary to substantiate his 
claim.  The RO should inform the veteran 
which information and evidence he is to 
provide to VA and which information and 
evidence, if any, that VA will attempt to 
obtain on his behalf.  



3.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record and 
undertake any required development, 
including a VA audiology examination and 
opinion, if warranted.  The RO must review 
the claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).

4.  Thereafter, the RO should review the 
record and readjudicate the claim of 
entitlement to service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal remains denied, the RO 
should issue a supplemental statement of 
the case, and the veteran and his 
representative should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified by VA.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


